Citation Nr: 0616929	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-29 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher initial evaluation for coronary 
artery disease, status post myocardial infarction and 
coronary artery bypass graft, currently assigned a 60 percent 
evaluation.

3.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1951 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2002, which granted service connection for 
diabetes mellitus and coronary artery disease, and denied 
service connection for hypertension.  The noncompensable 
schedular rating initially assigned to coronary artery 
disease was increased to 60 percent in a June 2004 rating 
decision.  That issue remains on appeal, as a grant of less 
than the maximum available rating does not terminate the 
appeal, unless the veteran expressly states he is satisfied 
with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  


FINDINGS OF FACT

1.  Hypertension was first manifested more than one year 
after service, and was not caused by any events in service, 
or due to or worsened by any service-connected disability.

2.  Since the effective date of service connection, diabetes 
mellitus has required insulin and restricted diet for 
control, but the veteran has not been prescribed or advised 
to regulate his activities.

3.  From January 24, 2001, through February 28, 2001, the 
veteran was in receipt of a 100 percent rating for coronary 
artery disease, due to myocardial infarction with coronary 
artery bypass graft in November 2000.  

4.  Since March 1, 2001, coronary artery disease has been 
manifested by left ventricular hypertrophy with an ejection 
fraction between 30 to 50 percent, and a workload of 10 METs, 
without dyspnea, fatigue, angina, dizziness, or syncope, and 
without congestive heart failure.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in active 
service, or caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).

3.  The criteria for a rating in excess of 60 percent for 
coronary artery disease, status post myocardial infarction 
and coronary artery bypass graft, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 7005-
7017 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for Hypertension

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The veteran's service retirement examination in September 
1977 showed a blood pressure reading of 108/80, and the 
veteran indicated he did not have a history of high blood 
pressure.  Service medical records do not otherwise show 
hypertension during service, nor does the veteran contend 
that hypertension was present during service.  Rather, he 
contends that his hypertension is due to service-connected 
coronary artery disease, status post myocardial infarction 
and coronary artery bypass graft surgery.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Military and private medical records dated from 1991 to 1997 
do not show any treatment for hypertension or high blood 
pressure.  Diabetes mellitus was diagnosed in August 1992, 
and insulin was begun in March 1993.  A laboratory referral 
form dated in October 1999 noted a diagnosis of high blood 
pressure.  Records of a March 2002 hospitalization, for a 
mild cerebrovascular accident, showed a history of diabetes 
mellitus and hypertension, for which the veteran took 
medication.  An echocardiogram obtained in connection with 
that hospitalization was noted to be normal.  A September 
2000 annual examination by the veteran's private physician 
noted high blood pressure.  

In November 2000, the veteran was hospitalization with chest 
pain.  A history of diabetes mellitus and hypertension was 
noted on admission.  The veteran was found to be suffering 
from a myocardial infarction, and, following extensive 
evaluation, he underwent 5-vessel coronary artery bypass 
graft surgery.  

In October 2001, possible hypertension was noted, with blood 
pressure readings of 132/84 and 132/74 reported.  

In March 2002, the veteran was seen complaining of a two- to 
three-week history of upper respiratory symptoms.  Blood 
pressure was 160/80.  On evaluation, a chest X-ray showed 
findings including Grade I pulmonary hypertension.  However, 
the doctor's diagnosis was bronchitis and pneumonia.  When 
evaluated the following month, no hypertension was noted on 
the chest X-ray, or on the outpatient progress note.  

In July 2002, the veteran underwent a VA examination.  The 
examiner did not have the claims file or medical record 
available for review.  The veteran reported a history of 
having had hypertension for the past two to three years.  
Blood pressure on examination was 152/80.  It was concluded 
that the veteran's coronary artery disease should be 
considered due to his diabetes mellitus with contributions 
from hypertension and dyslipidemia as well.  

A letter from the veteran's primary physician, A. Hilles, 
M.D., dated in April 2004, describing the veteran's medical 
conditions, did not note hypertension.  

A VA examination was conducted in May 2004, this time with 
the claims file available for review.  The examiner noted 
that the veteran had had essential hypertension since about 
1999, with blood pressures fairly well controlled.  The 
veteran's blood pressure was not felt to be ideal for a 
diabetic.  The examiner said that his hypertension was not 
caused by his coronary artery disease.  She further stated 
that he "likely has metabolic syndrome with a combination of 
diabetes, dyslipidemia, and hypertension."  

He failed to report for cardiac and diabetes mellitus 
examinations scheduled in January 2005.  

The rating schedule defines hypertension as diastolic blood 
pressure that is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater, with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1.  The evidence does not 
show hypertension meeting either of these requirements.  
Moreover, hypertension was not listed as one of the veteran's 
medical problems in Dr. Hilles' April 2004 summary of the 
veteran's medical issues.  Nevertheless, he has been 
diagnosed with essential hypertension, but, accepting that 
diagnosis, the medical evidence does not indicate that 
coronary artery disease caused or aggravated the veteran's 
hypertension.  In fact, the diagnosis of hypertension, in 
about 1999, pre-dated his diagnosis of coronary artery 
disease, in 2001.  In the 2002 examination, the VA examiner 
indicated that hypertension had contributed to cause coronary 
artery disease, rather than the reverse.  The VA examiner in 
May 2004 specifically concluded that essential hypertension 
was not caused by coronary artery disease.  

The VA examiner also concluded that the veteran likely had a 
metabolic syndrome with a combination of diabetes, 
dyslipidemia, and hypertension.  The examiner, however, did 
not state that this was a single disease entity, or that 
these conditions were of common etiology.  Further, the grant 
of service connection for diabetes mellitus was based on a 
statutory presumptive association with Agent Orange exposure, 
presumed to have occurred during the veteran's Vietnam 
service.  See 38 U.S.C.A. § 1116.  There is no such 
presumption for any "metabolic syndrome," or for 
hypertension.  In such cases, while service connection based 
on herbicide exposure may still be established with proof of 
actual direct causation, "[a]ctual causation carries a very 
difficult burden of proof."  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

The veteran failed to report for diabetes mellitus and 
cardiac examinations scheduled in January 2005, which could 
have clarified this issue.  Thus, the decision must be based 
on the evidence of record.  See 38 C.F.R. § 3.655.  The 
evidence of record shows that hypertension was not present in 
service or within a year thereafter, and that it was not due 
to coronary artery disease.  The May 2004 VA examiner's 
suggestion that the veteran has a "metabolic syndrome" 
including diabetes mellitus and hypertension does not 
indicate that hypertension is due to or aggravated by 
diabetes mellitus.  In this regard, none of the other medical 
evidence, including his private doctor's records, indicates a 
"metabolic syndrome," and the same examiner's July 2002 
report indicated that rather than coronary artery disease 
resulting in hypertension, hypertension had contributed to 
cause coronary artery disease.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Since this is an initial rating case, consideration must be 
given to whether "staged ratings" are warranted since the 
effective date of service connection (i.e., different 
percentage ratings for difference periods of time based on 
the facts found).  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Diabetes Mellitus 

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent rating.  It is rated 40 percent when requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is assigned when requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted where diabetes requires more than one daily 
injection of insulin, a restricted diet and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions which require at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength 
or complications that would be compensable if separately 
evaluated.  A note to this diagnostic code provides that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

The evidence shows that diabetes mellitus was diagnosed in 
1992.  Initially, the disease was controlled by medication, 
but by March 1993, the veteran was insulin dependent.  

He filed his claim for service connection in January 2001, 
and the medical evidence dated since then shows that the 
veteran has a restricted diet, and takes four insulin shots 
per day.  He is generally physically active, engaging in 
activities such as golf, exercise with weight machines, and 
walking.  In his April 2004 letter, Dr. Hilles wrote that the 
veteran's activity is somewhat restricted by the fact that he 
has to routinely check his sugars, and modify his diet to 
compensate.  However, regulation of activities, as 
contemplated by the Diagnostic Code 7913, means avoidance of 
strenuous occupational and recreational activities, and not 
simply the loss of time available for activities due to 
management of his medical condition.  The VA examination 
report of May 2004 noted that the veteran was on no activity 
restrictions, and was in fact quite active.  He exercised on 
Nautilus machines 20 to 30 minutes per day, played golf, 
walked, and rode a stationary bike.  

The veteran has not had complications such as ketoacidosis, 
or eye, neurological, or skin complications of diabetes 
mellitus, nor has the condition required hospitalization.  
The amount of insulin or number of injections required per 
day does not affect the rating assigned.  Further, there are 
no distinct periods of time, since the effective date of 
service connection, during which diabetes mellitus would 
warrant a higher rating than assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

Coronary Artery Disease

The veteran's service-connected coronary artery disease has 
been rated 60 percent disabling by the RO under the 
provisions of Diagnostic Code 7005-7017.  38 C.F.R. § 4.104.

Under Diagnostic Code 7005, which pertains to coronary artery 
disease, a 10 percent evaluation is assigned when there is 
evidence of documented coronary artery disease resulting in a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication is required.  A 30 percent 
evaluation is assigned when a workload of 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there is more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is assigned when there is chronic 
congestive heart failure, or a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

Under Diagnostic Code 7017, a 100 percent rating is warranted 
for three months following hospital admission for coronary 
artery bypass surgery.  Thereafter, the criteria for a 100, 
60, 30, or 10 percent rating are the same as those discussed 
above under Diagnostic Code 7005.  38 C.F.R. § 4.104, 
Diagnostic Code 7017.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

The veteran's coronary artery bypass graft surgery took place 
in November 2000, and his 100 percent evaluation was in 
effect from January 24, 2001 (the effective date of service 
connection) through February 28, 2001, pursuant to Diagnostic 
Code 7017.  A 60 percent rating has been assigned, effective 
March 1, 2001.

The evidence shows that none of the criteria for a higher 
rating of 100 percent have been shown.  Specifically, he does 
not have chronic congestive heart failure, or a workload of 3 
METs or less that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Indeed, the VA 
examination in May 2004 resulted in a conclusion that the 
veteran was "completely asymptomatic from a cardiac 
standpoint."  

The veteran has been assigned a 60 percent rating, due solely 
to his left ventricular hypertrophy with ejection fraction of 
40 to 45 percent shown in September 2002, and of 36 percent 
demonstrated on an echocardiogram in October 2003.  He does 
not meet any of the other criteria for a 60 percent rating.  
Although Dr. Hilles wrote, in April 2004, that the veteran 
was restricted to mostly sedentary activities, but was able 
to walk on the flat without too much difficulty for a 
moderate distance, both his own treatment records, and the VA 
examination reveal the veteran to be an active individual, 
engaging regularly in exercises such as golf, walking, and 
weight training.  He has had no congestive heart failure 
since his myocardial infarction in November 2000.  An 
exercise tolerance test in August 2002 disclosed excellent 
exercise tolerance, with 10.0 METs achieved.  Thus, an even 
higher rating of 100 percent is not warranted.

Further, there are no distinct periods of time, since the 
effective date of the 60 percent rating, during which 
coronary artery disease would warrant a higher rating than 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in November 2003.  Although not 
sent prior to the initial adjudication of his claim, the 
claim was readjudicated in a Decision Review Officer's 
decision dated in June 2004.  See Mayfield v. Nicholson, 
No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 2006).  The 
November 2003 letter advised the claimant of the information 
necessary to substantiate his service connection and 
increased rating claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  While he was not explicitly told to provide any 
relevant evidence in his possession, he was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence, and the detailed information requested 
served to convey the information that he should provide any 
relevant evidence he possessed.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This letter 
also provided information regarding the effective date of a 
grant of benefits, with respect to the date of receipt of 
additional evidence, and any failure to provide further 
notice as to effective date matters is harmless error, since 
there is no additional benefit granted in this decision to be 
assigned an effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied, to the extent possible in light of the veteran's 
failure to fully cooperate.  The claimant's service and VA 
medical records are in the file, as well as all private 
medical records that the veteran has identified, and he has 
not identified any other treatment, or other potentially 
relevant evidence which has not been obtained.  He was 
afforded VA examinations in July 2002 and May 2004, and he 
failed to report for examinations scheduled in January 2005.  
At that time, he said he was in a distant state until the end 
of March, and he was told to contact VA to reschedule upon 
his return to the area.  The file does not indicate he ever 
contacted VA to reschedule his examinations.  Therefore, he 
failed, without good cause, to report for the VA 
examinations, and the claim has been decided on the evidence 
of record.  See 38 C.F.R. § 3.655.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for hypertension is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A rating in excess of 60 percent for coronary artery disease, 
status post myocardial infarction and coronary artery bypass 
graft, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


